                       Case 2:19-bk-14989-WB              Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20         Desc
                                                           Main Document    Page 1 of 13


                                1   STEVEN M. SPECTOR (SBN: 51623)
                                       sspector@buchalter.com
                                2   ANTHONY J. NAPOLITANO (SBN: 227691)
                                       anapolitano@buchalter.com
                                3   BUCHALTER, A Professional Corporation
                                    1000 Wilshire Boulevard, Suite 1500
                                4   Los Angeles, CA 90017-2457
                                    Telephone: (213) 891.0700
                                5   Facsimile: (213) 896.0400
                                6   ADAM H. FRIEDMAN (pro hac vice to be filed)
                                       afriedman@olshanlaw.com
                                7   OLSHAN FROME WOLOSKY LLP
                                    1325 Avenue of the Americas
                                8   New York, NY 10019
                                    Telephone: (212) 451-2216
                                9   Facsimile: (212) 451-2222
                           10       Attorneys for Secured Creditor
                                    HILLAIR CAPITAL MANAGEMENT LLC
                           11
                                                            UNITED STATES BANKRUPTCY COURT
                           12
                                                             CENTRAL DISTRICT OF CALIFORNIA
                           13
                                                                    LOS ANGELES DIVISION
                           14
                                    In re                                          Lead Case No. 2:19-bk-14989-WB
                           15
                                    SCOOBEEZ, INC., a California                   Chapter 11
                           16       corporation, et al.
                                                                                   Jointly administered with Case Nos. 2:19-bk-
                           17                         Debtors and Debtors in       14991-BB and 2:19-bk-14997-BR)
                                                      Possession.
                           18                                                      DECLARATION OF ANTHONY J.
                                                                                   NAPOLITANO RE: HILLAIR
                           19                                                      CAPITAL MANAGEMENT’S
                                    Affects:                                       OBJECTION TO PROPOSED ORDERS
                           20                                                      ON (I) CASH COLLATERAL;
                                            All Debtors                            (II) PAYMENT OF PREPETITION
                           21                                                      WAGES; AND (III) MAINTENANCE OF
                                            SCOOBEEZ, INC., only                   EXISTING BANK ACCOUNTS;
                           22
                                            SCOOBEEZ GLOBAL, INC. only             [Hearing Requested]
                           23
                                            SCOOBUR, LLC only
                                                                                   Continued “First-Day” Hearing:
                           24
                                                                                   Date:       May 14, 2019
                           25                                                      Time:       2:00 p.m.
                                                                                   Place:      U.S. Bankruptcy Court
                           26                                                                  Courtroom 1375
                                                                                               255 East Temple Street
                           27                                                                  Los Angeles, CA 90012
                                                                                   Judge:      Hon. Julia Brand
                           28
      BUCHALTER
                                                                               1
A PROFES SION AL CORPORAT ION               DECLARATION OF ANTHONY J. NAPOLITANO IN SUPPORT OF HILLAIR CAPITAL
        LOS ANG ELES
                                              MANAGEMENT’S OMNIBUS OBJECTION TO PROPOSED FIRST DAY ORDERS
                                    BN 36426905V1
                       Case 2:19-bk-14989-WB                Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20               Desc
                                                             Main Document    Page 2 of 13


                                1                         DECLARATION OF ANTHONY J. NAPOLITANO
                                2           I, Anthony J. Napolitano, declare as follows,
                                3           1.      I am an attorney duly admitted to practice in the State of California and the United
                                4   States District Court for the Central District of California. I am a Senior Counsel of Buchalter, a
                                5   Professional Corporation (“Buchalter”) and a member of Buchalter’s Insolvency & Financial Law
                                6   practice group. Buchalter is co-counsel of record to Hillair Capital Management, LLC and its
                                7   affiliates (“Hillair”) in connection with the above-captioned, jointly administered chapter 11
                                8   bankruptcy cases of Scoobeez, Inc., a California corporation, debtor in the jointly administered,
                                9   above-captioned chapter 11 bankruptcy case (“Scoobeez”), and its affiliated debtors, Scoobeez
                           10       Global, Inc., an Idaho corporation (formerly known as ABT Holdings, Inc.) (“Scoobeez Global”)
                           11       and Scoobur, LLC, a California limited liability company (“Scoobur”) (collectively, the
                           12       “Debtors”).
                           13               2.      I make this declaration in support of Hillair Capital Management’s Objection to
                           14       Proposed Orders on (I) Cash Collateral; (II) Payment of Prepetition Wages; and (III) Maintenance
                           15       of Existing Bank Accounts [Docket No. 32].           I am over the age of 18 and have personal
                           16       knowledge of the facts contained in this declaration. As to the following facts, I know them to be
                           17       true both from my personal knowledge and my review of documents received in the ordinary
                           18       course of business.
                           19               3.      Attached hereto as Exhibit 1 is a true and complete copy of an email that I
                           20       received from counsel for the Debtors disclosing that Jowita Chometowska is a board member of
                           21       the Debtors. Attached hereto as Exhibit 2 is a true and complete copy of a spreadsheet that I
                           22       received from Debtors’ counsel identifying outstanding prepetition checks that had not cleared
                           23       the Debtors’ bank accounts.
                           24               I declare under penalty of perjury under the laws of the United States of America that the
                           25       foregoing is true and correct. Executed on May 9, 2019 at Los Angeles, California.
                           26                                                     /s/ Anthony J. Napolitano
                           27                                                     ANTHONY J. NAPOLITANO

                           28
      BUCHALTER
                                                                                     2
A PROFES SION AL CORPORAT ION               DECLARATION OF ANTHONY J. NAPOLITANO IN SUPPORT OF HILLAIR CAPITAL
        LOS ANG ELES
                                              MANAGEMENT’S OMNIBUS OBJECTION TO PROPOSED FIRST DAY ORDERS
                                    BN 36426905V1
Case 2:19-bk-14989-WB   Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20      Desc
                         Main Document    Page 3 of 13




                               EXHIBIT 1




                                                               Exhibit 1, Page 000003
          Case 2:19-bk-14989-WB            Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20                     Desc
                                            Main Document    Page 4 of 13



From:                                 MStockl@foley.com
Sent:                                 Wednesday, May 8, 2019 11:23 AM
To:                                   Mar, Alvin (USTP)
Cc:                                   Napolitano, Anthony J.; dln@lnbyb.com; amcdow@foley.com; JSimon@foley.com;
                                      MHebbeln@foley.com; Spector, Steven M.
Subject:                              RE: Scoobeez - Revised Cash Management Order


Alvin,

Thank you for your comments. These are all employees of the debtors and there are no professionals. The “Field
Director” is not and insider. However, “Staffing Director” Jowita Chomentowska is on the board and got paid
$3,000. We will submit a notice of insider compensation. This amount will need to get paid back if anyone objects.

I will reformat Exhibit A so that the columns align. I have asked for additional detail as to what expenses, if any, are
being reimbursed for that period.

Best,

Matt

Matthew J. Stockl

Foley & Lardner LLP
321 North Clark Street | Suite 2800
Chicago, IL 60654-5313
P 312.832.5161

View My Bio
Visit Foley.com




From: Mar, Alvin (USTP) <Alvin.Mar@usdoj.gov>
Sent: Wednesday, May 8, 2019 11:47 AM
To: Stockl, Matthew J. <MStockl@foley.com>; Napolitano, Anthony J. <anapolitano@buchalter.com>; dln@lnbyb.com;
Simon, John A. <JSimon@foley.com>; McDow, Ashley M. <amcdow@foley.com>; Hebbeln, Mark F.
<MHebbeln@foley.com>
Cc: Spector, Steven M. <sspector@buchalter.com>
Subject: RE: Scoobeez - Revised Cash Management Order

** EXTERNAL EMAIL MESSAGE **
Notice in Exhibit A, there are titles such as “Accountant”, “------Director”, “Paralegal” and “IT Consultant” – are these
employees of the Debtor and are any of these professionals, like the “Accountant” and are any of these insiders “----
Director”. Also you may want to reformat Exhibit “A”.

Also AGAIN what are these reimburseable expenses as it would appear that payment in the interim is limited by the cash
collateral order.
                                                              1
                                                                                                 Exhibit 1, Page 000004
          Case 2:19-bk-14989-WB         Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20               Desc
                                         Main Document    Page 5 of 13
Alvin

From: MStockl@foley.com <MStockl@foley.com>
Sent: Wednesday, May 8, 2019 9:31 AM
To: Napolitano, Anthony J. <anapolitano@buchalter.com>; Mar, Alvin (USTP) <Alvin.P.Mar@UST.DOJ.GOV>;
dln@lnbyb.com; JSimon@foley.com; amcdow@foley.com; MHebbeln@foley.com
Cc: Spector, Steven M. <sspector@buchalter.com>
Subject: RE: Scoobeez - Revised Cash Management Order

Tony,

I have attached the cash collateral and wage orders.

Best,

Matt

Matthew J. Stockl

Foley & Lardner LLP
321 North Clark Street | Suite 2800
Chicago, IL 60654-5313
P 312.832.5161

View My Bio
Visit Foley.com




From: Napolitano, Anthony J. <anapolitano@buchalter.com>
Sent: Wednesday, May 8, 2019 10:34 AM
To: Stockl, Matthew J. <MStockl@foley.com>; alvin.mar@usdoj.gov; dln@lnbyb.com; Simon, John A.
<JSimon@foley.com>; McDow, Ashley M. <amcdow@foley.com>; Hebbeln, Mark F. <MHebbeln@foley.com>
Cc: Spector, Steven M. <sspector@buchalter.com>; Napolitano, Anthony J. <anapolitano@buchalter.com>
Subject: RE: Scoobeez - Revised Cash Management Order

** EXTERNAL EMAIL MESSAGE **
Matt,

When can we expect the other two revised orders? We only received the revised cash management order that you sent
last night around 4:30 p. Since they are interrelated, it makes sense for us to review all at once.

Tony




Buchalter

                                                        2
                                                                                        Exhibit 1, Page 000005
          Case 2:19-bk-14989-WB       Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20                   Desc
                                       Main Document    Page 6 of 13
Anthony J. Napolitano
Sr. Counsel
T (213) 891-5109
F (213) 630-5834
anapolitano@buchalter.com


1000 Wilshire Boulevard, Suite 1500
Los Angeles, CA 90017-1730
www.buchalter.com | Bio | LinkedIn




___________________________________________________________________________
Anthony J. Napolitano, CPA, Esq.
Insolvency and Financial Restructuring
Buchalter, A Professional Corporation
Direct Dial: (213) 891-5109 | Direct Fax: (213) 630-5834 | Main: (213) 891-0700



From: MStockl@foley.com [mailto:MStockl@foley.com]
Sent: Tuesday, May 7, 2019 6:02 PM
To: Napolitano, Anthony J.; alvin.mar@usdoj.gov; dln@lnbyb.com; JSimon@foley.com; amcdow@foley.com;
MHebbeln@foley.com
Cc: Spector, Steven M.
Subject: RE: Scoobeez - Revised Cash Management Order

Tony,

We will lodge the orders tomorrow. Please provide any comments tonight or first thing tomorrow.

Thank you,

Matt

Matthew J. Stockl

Foley & Lardner LLP
321 North Clark Street | Suite 2800
Chicago, IL 60654-5313
P 312.832.5161

View My Bio
Visit Foley.com




From: Napolitano, Anthony J. <anapolitano@buchalter.com>
Sent: Tuesday, May 7, 2019 6:49 PM
To: Stockl, Matthew J. <MStockl@foley.com>; alvin.mar@usdoj.gov; dln@lnbyb.com; Simon, John A.
<JSimon@foley.com>; McDow, Ashley M. <amcdow@foley.com>; Hebbeln, Mark F. <MHebbeln@foley.com>
                                                         3
                                                                                          Exhibit 1, Page 000006
        Case 2:19-bk-14989-WB           Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20                    Desc
                                         Main Document    Page 7 of 13
Cc: Spector, Steven M. <sspector@buchalter.com>; Napolitano, Anthony J. <anapolitano@buchalter.com>
Subject: RE: Scoobeez - Revised Cash Management Order

** EXTERNAL EMAIL MESSAGE **
Matt,

Thank you for providing the revised order. We will review it in due course. As you may not be familiar with the Local
Bankruptcy Rules for the Central District of California, please take a look at LBR 9021-1(b)(1)(B). The orders are due
within 7 days of the date the hearing. That puts the lodging deadline at tomorrow. The day of the hearing is not
included within the counting per FRBP 9006. Rather than rush this one (and I presume the others) tonight. Why don’t
we take another day (as permitted under the Local Bankruptcy Rules) to sort out any remaining issues. This seems like a
better result than forcing the parties to prematurely engage in an order objection process.

With thanks,
Tony




Buchalter
Anthony J. Napolitano
Sr. Counsel
T (213) 891-5109
F (213) 630-5834
anapolitano@buchalter.com


1000 Wilshire Boulevard, Suite 1500
Los Angeles, CA 90017-1730
www.buchalter.com | Bio | LinkedIn




___________________________________________________________________________
Anthony J. Napolitano, CPA, Esq.
Insolvency and Financial Restructuring
Buchalter, A Professional Corporation
Direct Dial: (213) 891-5109 | Direct Fax: (213) 630-5834 | Main: (213) 891-0700



From: MStockl@foley.com [mailto:MStockl@foley.com]
Sent: Tuesday, May 7, 2019 4:42 PM
To: Napolitano, Anthony J.; Spector, Steven M.; alvin.mar@usdoj.gov; dln@lnbyb.com
Cc: amcdow@foley.com; MHebbeln@foley.com; JSimon@foley.com
Subject: Scoobeez - Revised Cash Management Order

All,

I have attached the most recent version of the cash management order, along with a redline comparison to the prior
version and updated spreadsheet. Given the impending deadline to lodge the orders, we are going to lodge the order
today. I understand there is a process under the local rules for objecting to the form of the order if you have any
unresolved objections.

                                                           4
                                                                                             Exhibit 1, Page 000007
          Case 2:19-bk-14989-WB        Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20                    Desc
                                        Main Document    Page 8 of 13
Best,

Matt

Matthew J. Stockl

Foley & Lardner LLP
321 North Clark Street | Suite 2800
Chicago, IL 60654-5313
P 312.832.5161

View My Bio
Visit Foley.com




The preceding email message may be confidential or protected by the attorney-client or work-product
privileges. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have received
this message in error, please (i) do not read it, (ii) reply to the sender that you received the message in error, and
(iii) erase or destroy the message and any attachments or copies. Any disclosure, copying, distribution or
reliance on the contents of this message or its attachments is strictly prohibited, and may be unlawful.
Unintended transmission does not constitute waiver of the attorney-client privilege or any other privilege. Legal
advice contained in the preceding message is solely for the benefit of the Foley & Lardner LLP client(s)
represented by the Firm in the particular matter that is the subject of this message, and may not be relied upon
by any other party. Unless expressly stated otherwise, nothing contained in this message should be construed as
a digital or electronic signature, nor is it intended to reflect an intention to make an agreement by electronic
means.


Notice To Recipient: This e-mail is meant for only the intended recipient of the transmission, and may be a
communication privileged by law. If you received this e-mail in error, any review, use, dissemination,
distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of the error by
return e-mail and please delete this message and any and all duplicates of this message from your
system. Thank you in advance for your cooperation. For additional policies governing this e-mail, please
see http://www.buchalter.com/about/firm-policies/.




The preceding email message may be confidential or protected by the attorney-client or work-product
privileges. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have received
this message in error, please (i) do not read it, (ii) reply to the sender that you received the message in error, and
(iii) erase or destroy the message and any attachments or copies. Any disclosure, copying, distribution or
reliance on the contents of this message or its attachments is strictly prohibited, and may be unlawful.
Unintended transmission does not constitute waiver of the attorney-client privilege or any other privilege. Legal
advice contained in the preceding message is solely for the benefit of the Foley & Lardner LLP client(s)
represented by the Firm in the particular matter that is the subject of this message, and may not be relied upon
by any other party. Unless expressly stated otherwise, nothing contained in this message should be construed as
a digital or electronic signature, nor is it intended to reflect an intention to make an agreement by electronic
means.
                                                          5
                                                                                            Exhibit 1, Page 000008
       Case 2:19-bk-14989-WB           Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20                    Desc
                                        Main Document    Page 9 of 13


Notice To Recipient: This e-mail is meant for only the intended recipient of the transmission, and may be a
communication privileged by law. If you received this e-mail in error, any review, use, dissemination,
distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of the error by return
e-mail and please delete this message and any and all duplicates of this message from your system. Thank you
in advance for your cooperation. For additional policies governing this e-mail, please see
http://www.buchalter.com/about/firm-policies/.



The preceding email message may be confidential or protected by the attorney-client or work-product
privileges. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have received
this message in error, please (i) do not read it, (ii) reply to the sender that you received the message in error, and
(iii) erase or destroy the message and any attachments or copies. Any disclosure, copying, distribution or
reliance on the contents of this message or its attachments is strictly prohibited, and may be unlawful.
Unintended transmission does not constitute waiver of the attorney-client privilege or any other privilege. Legal
advice contained in the preceding message is solely for the benefit of the Foley & Lardner LLP client(s)
represented by the Firm in the particular matter that is the subject of this message, and may not be relied upon
by any other party. Unless expressly stated otherwise, nothing contained in this message should be construed as
a digital or electronic signature, nor is it intended to reflect an intention to make an agreement by electronic
means.


The preceding email message may be confidential or protected by the attorney-client or work-product
privileges. It is not intended for transmission to, or receipt by, any unauthorized persons. If you have received
this message in error, please (i) do not read it, (ii) reply to the sender that you received the message in error, and
(iii) erase or destroy the message and any attachments or copies. Any disclosure, copying, distribution or
reliance on the contents of this message or its attachments is strictly prohibited, and may be unlawful.
Unintended transmission does not constitute waiver of the attorney-client privilege or any other privilege. Legal
advice contained in the preceding message is solely for the benefit of the Foley & Lardner LLP client(s)
represented by the Firm in the particular matter that is the subject of this message, and may not be relied upon
by any other party. Unless expressly stated otherwise, nothing contained in this message should be construed as
a digital or electronic signature, nor is it intended to reflect an intention to make an agreement by electronic
means.




                                                          6
                                                                                            Exhibit 1, Page 000009
Case 2:19-bk-14989-WB   Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20      Desc
                        Main Document    Page 10 of 13




                               EXHIBIT 2




                                                               Exhibit 2, Page 000010
4:03 PM                                    Scoobeez Global Inc
     Case 2:19-bk-14989-WB
05/03/19                              Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20               Desc
Accrual Basis                          Transactions
                                      Main Document by    Account
                                                       Page 11 of 13
                                                As of April 30, 2019
     Type           Date       Num                           Name              Clr   Credit
                                                                                               Purpose
Bill Pmt -Check   04/05/2019   1001    David Araujo                                      18.19 Reimb
Check             03/12/2019   1010    Frekiva Bailey                                  138.52 Payroll
Bill Pmt -Check   04/05/2019   1011    Salim Vastani                                   148.06 Payroll
Bill Pmt -Check   04/05/2019   1032    Naomi Fuller                                      45.42 Payroll
Check             04/06/2019   1052    Janeth Araujo                                   184.23 Payroll
Check             04/06/2019   1058    Tien Nguyen                                       82.39 Payroll
Bill Pmt -Check   04/08/2019   1076    Tonori Boutte                                   115.44 Payroll
Bill Pmt -Check   04/08/2019   1092    Sergio Palazzi                                  173.41 Payroll
Check             04/09/2019   1129    Joshua Porter                                     92.35 Payroll
Bill Pmt -Check   04/09/2019   1140    Charles Williams                                  18.47 Payroll
Bill Pmt -Check   04/09/2019   1142    Haneef Madyun                                     18.27 Payroll
Bill Pmt -Check   04/11/2019   1179    Jazmin Araujo                                   168.29 Payroll
Check             04/16/2019   1217    Joseph Sosa                                     213.05 Payroll
Check             04/16/2019   1219    Michael Clark                                   158.41 Payroll
Bill Pmt -Check   04/16/2019   1223    Rene Quintero                                   553.96 Payroll
Bill Pmt -Check   04/18/2019   1235    Melissa Loest                                     56.82 Payroll
Bill Pmt -Check   04/18/2019   1243    Mercys Suazo Velez                                 9.42 Payroll
Bill Pmt -Check   04/18/2019   1252    David Sanchez                                   372.05 Payroll
Bill Pmt -Check   04/19/2019   1280    Christopher Marroquin                           276.14 Payroll
Bill Pmt -Check   04/22/2019   1299    Khari Temple                                    147.50 Payroll
Bill Pmt -Check   04/22/2019   1300    Kenny Nguyen                                    234.55 Payroll
Bill Pmt -Check   04/22/2019   1301    Yuri G Edingburg                                  23.03 Payroll
Bill Pmt -Check   04/22/2019   1304    Wilneesha Love                                  243.49 Payroll
Check             04/22/2019   1312    Nathaniel Warren                                972.21 Payroll
Bill Pmt -Check   04/23/2019   1313    Erick Dang                                      347.43 Payroll
Bill Pmt -Check   04/23/2019   1316    Dasia Hawkins                                   207.09 Payroll
Bill Pmt -Check   04/23/2019   1319    Kurt Shepard                                    394.10 Payroll
Check             04/23/2019   1320    Jessica Flores                                    56.88 Payroll
Bill Pmt -Check   04/24/2019   1326    First Insurance Funding                       71,582.46 Van Excess
Bill Pmt -Check   04/24/2019   1327    City of Chicago                                 500.00 Ticket
Bill Pmt -Check   04/25/2019   1334    Spectrum/La Crescenta                           249.99 Cable bill
Check             04/25/2019   1335    Combined Group Insurance Services Inc          7,997.00 Insurance
Bill Pmt -Check   04/26/2019   1337    Michelle Stubbs - expense                      2,049.68 Reimb
Bill Pmt -Check   04/26/2019   1338    Jeanette Martinez                                 75.63 Payroll
Bill Pmt -Check   04/26/2019   1339    Hydrex Pest & Termite Co.                       140.00 Payroll
Check             04/26/2019   1340    Foothill Plumbing                               295.00 Payroll
Check             04/27/2019   1341    City of Los Angeles                             238.00 Payroll
Check             04/27/2019   1342    California Board of Accountancy                 120.00 Payroll
Check             04/29/2019   1346    Jerontae Bess                                   290.41 Payroll
Bill Pmt -Check   04/29/2019   1347    SoCalGas                                          37.30 Payroll
Bill Pmt -Check   04/30/2019   1349    Shoushana Ohanessian                           7,500.00 Payroll
Bill Pmt -Check   04/30/2019   1350    Andres Munoz                                   3,000.00 Payroll
Bill Pmt -Check   04/30/2019   1351    Nazareth Ohanessian                            2,000.00 Payroll
Bill Pmt -Check   04/30/2019   1352    Jowita Chomentowska                            3,000.00 Payroll
Bill Pmt -Check   04/30/2019   1353    Sixiang Zhao                                   3,000.00 Payroll


                                                                                     Exhibit 2, Page 000011
                                                                                                      Page 1 of 3
4:03 PM                                    Scoobeez Global Inc
     Case 2:19-bk-14989-WB
05/03/19                              Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20       Desc
Accrual Basis                          Transactions
                                      Main Document by    Account
                                                       Page 12 of 13
                                                As of April 30, 2019
Bill Pmt -Check   04/30/2019   1354    Saint Enterprises, LLC                 3,000.00 Payroll
Bill Pmt -Check   04/30/2019   1355    Aden Ghevondyan                        2,500.00 Payroll
Bill Pmt -Check   04/30/2019   1356    Kathy Hicks                            1,750.00 Payroll
Bill Pmt -Check   04/30/2019   1357    Susanna Avetisian                      1,600.00 Payroll
Bill Pmt -Check   04/30/2019   1358    Nicholas Solari                        2,600.00 Payroll
Bill Pmt -Check   04/30/2019   1359    Michael Torosyan                       2,000.00 Payroll
Bill Pmt -Check   04/30/2019   1360    Vache Carl Derderian                   1,750.00 Payroll
Bill Pmt -Check   04/30/2019   1361    Abdulmateen Kazia                      2,500.00 Payroll
Bill Pmt -Check   04/30/2019   1362    Anibal Mijangos                        1,600.00 Payroll
Bill Pmt -Check   04/30/2019   1363    Christopher Key                        2,250.00 Payroll
Bill Pmt -Check   04/30/2019   1364    Ready Refresh by Nestle                 154.50 Payroll
Bill Pmt -Check   04/30/2019   1365    Michael Torosyan (Expense)              507.53 Payroll
Bill Pmt -Check   04/30/2019   1366    Leilani Sagiao                          173.21 Payroll
Bill Pmt -Check   04/30/2019   1367    Jose Martinez                          1,285.81 Payroll
Bill Pmt -Check   04/30/2019   1369    Ready Refresh by Nestle                   35.38 Payroll
Check             04/30/2019   1370    Andrew Maldonado                        732.85 Payroll
Check             04/30/2019   1371    Charletha Rawlins                       128.90 Payroll
Check             04/30/2019   1372    Elmer Estrada                           960.33 Payroll
Check             04/30/2019   1373    Kevin Freeman                           734.54 Payroll
Check             04/30/2019   1375    Kevin Freeman                           153.79 Payroll
Bill Pmt -Check   03/19/2019   2001    Andrew Munoz                               1.75 Payroll
Bill Pmt -Check   03/20/2019   2026    Rick Escalera                             43.53 Payroll
                                                                            134,006.76
                                                                            134,006.76




                                                                             Exhibit 2, Page 000012
                                                                                              Page 2 of 3
          Case 2:19-bk-14989-WB                     Doc 33 Filed 05/09/19 Entered 05/09/19 18:21:20                                     Desc
                                                    Main Document    Page 13 of 13
                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
BUCHALTER, 1000 Wilshire Blvd, Suite 1500, Los Angeles, CA 90017
A true and correct copy of the foregoing document entitled (specify) DECLARATION OF ANTHONY J. NAPOLITANO
RE: HILLAIR CAPITAL MANAGEMENT’S OBJECTION TO PROPOSED ORDERS ON (I) CASH COLLATERAL;
(II) PAYMENT OF PREPETITION WAGES; AND (III) MAINTENANCE OF EXISTING BANK ACCOUNTS; will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 9, 2019         , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

     •    Alvin Mar alvin.mar@usdoj.gov
     •    Ashley M McDow amcdow@foley.com, sgaeta@foley.com;Ffarivar@foley.com;swilson@foley.com
     •    Rejoy Nalkara rejoy.nalkara@americaninfosource.com
     •    Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
     •    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) May 9, 2019         , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Debtor
Scoobeez, Inc.
3463 Foothill Blvd.
Glendale, CA 91214

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) May 9, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

VIA COURIER
Presiding Judge
Hon. Julia W. Brand
U.S. Bankruptcy Court – Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1382
Los Angeles, CA 90012




May 9, 2019                     Sandra I. Alarcon                                              /s/ Sandra I. Alarcon
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
